DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 16, 18-21, 23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0123953 to Shim et al.; in view of US 2015/0154908 to Nam et al..

As per claim 16, Shim et al. teach a method for compensating a display device, wherein the display device comprises a plurality of rows of pixel units (Fig. 2), at least one of the plurality of rows of pixel units comprises a pixel driving circuit (Fig. 3, ST1, DT, 15) and a light-emitting element (Fig. 3, OLED) coupled to the pixel driving circuit, the pixel driving circuit comprises a driving transistor (Fig. 3, DT) and a sensing line (Fig. 3, 15) for sensing an electrical signal of the light-emitting element, the method comprising: 
acquiring a first threshold voltage (Figs. 4-5, GPa) of the driving transistor (Fig. 5), wherein the first threshold voltage is acquired when the display device is not displaying (paragraph 51, “it is preferable that the threshold voltages Vth of the driving TFTs of all of the pixels be measured in the first non-display period X1 and/or the second non-display period X2”)
acquiring a second mobility of the driving transistor according to the electrical signal on the sensing line, wherein the second mobility is acquired when the display device is displaying (paragraph 51, “it is preferable that the mobilities .mu. of the predetermined number of pixels are sensed in each vertical blank period VB”, Fig. 6, notice that the display device is displaying during period X0 and that the vertical blanking period VB belongs to said displaying period).
Shim et al. do not teach acquiring a first mobility, wherein the first mobility is acquired when the display device is not displaying; determining a second threshold voltage of the driving transistor according to the first threshold voltage, a difference between the second mobility and the first mobility, and a pre-acquired compensation factor; and calculating an external compensation value of a display 
Nam et al. teach 
acquiring a first mobility, wherein the first mobility is acquired when the display device is not displaying (paragraph 11, “after the turn-on of the driving power to before the image display in response to a power-on instruction signal received from the user”, paragraph 37, “the change amount of the mobility of a transistor is a difference between the initial mobility value of the transistor, which is determined or measured when manufacturing of the transistor is completed and a subsequent mobility value of the transistor, which is measured when the display device including the transistor is used”); 
determining a second threshold voltage of the driving transistor according to the first threshold voltage (Fig. 15, a second threshold voltage based on the first threshold voltage is implicit in the “change amount of Vth”, in other words, based on Fig. 15, a second threshold voltage = first threshold voltage + change amount of Vth), a difference between the second mobility and the first mobility (Fig. 15, “change amount of u”), and a pre-acquired compensation factor (Fig. 15, for a linear characteristic curve such as that in Fig. 15, the slope of the curve defines the change amount of Vth [and the implicit second threshold voltage], based on the change in mobility, in other words, in Fig. 15, the slope is a factor used to implicitly determine a second threshold voltage (based on the linear equation y = mx + b; given that Vth2 = Vth1 + delta Vth, and that delta Vth = slope * delta u, then, Fig. 15 implicitly states that Vth2 = Vth1 + slope * delta u); and 
calculating an external compensation value of a display data signal according to the second threshold voltage and the second mobility, superimposing the external compensation value and the display data signal, and inputting a superimposed display data signal to the pixel driving circuit for driving the light-emitting element to emit light (Fig. 10, paragraph 86, “the data compensation unit 50 multiplies the gain value by a gray level of the input digital video data DATA and adds the offset value to the result of multiplication”). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Shim et al., by acquiring a first mobility, wherein the first mobility is acquired when the display device is not displaying; determining a second threshold voltage of the driving transistor according to the first threshold voltage, a difference between the second mobility and the first mobility, and a pre-acquired compensation factor; and calculating an external compensation value of a display data signal according to the second threshold voltage and the second mobility, superimposing the external compensation value and the display data signal, and inputting a superimposed display data signal to the pixel driving circuit for driving the light-emitting element to emit light, such as taught by Nam et al., for the purpose of compensating for nonlinearities in the behavior of the driving transistor.

As per claim 18, Shim and Nam et al. teach the method for compensating the display device according to claim 16, prior to the determining the second threshold voltage of the driving transistor according to the first threshold voltage, the difference between the second mobility and the first mobility, and the pre-acquired compensation factor, further comprising a step of acquiring the compensation factor, and the step of acquiring the compensation factor comprises: acquiring a first curve of the mobility of the driving transistor with temperature, and calculating a mobility temperature change slope of the driving transistor according to the first curve; acquiring a second curve of the threshold voltage of the driving transistor with temperature, and calculating a threshold voltage temperature change slope of the driving transistor according to the second curve; and acquiring the compensation factor a according to the mobility temperature change slope and the threshold voltage temperature change slope (Shim, Fig. 8, notice the alternative use of LUT’s or characteristic functions, furthermore, notice that characteristic functions may be modeled as linear or 

As per claim 19, Shim and Nam et al. teach the method for compensating the display device according to claim 18, wherein the acquiring the compensation factor a according to the mobility temperature change slope and the threshold voltage temperature change slope comprises: determining the compensation factor a according to the following formula: a=the threshold voltage temperature change slope/the mobility temperature change slope (Nam, Fig. 15, the slope of the curve is a factor used to multiply the change in mobility so as to obtain a (implicit) second threshold voltage). 

As per claim 20, Shim and Nam et al. teach the method for compensating the display device according to claim 16, wherein the determining the second threshold voltage of the driving transistor according to the first threshold voltage, the difference between the second mobility and the first mobility, and the pre-acquired compensation factor comprises: determining the second threshold voltage of the driving transistor according to the following formula: the second threshold voltage=the first threshold voltage+a*(the second mobility-the first mobility), wherein, a is the compensation factor (Nam, Fig. 15, the second threshold voltage is implicit based on the change in threshold voltage calculated using the compensation factor/slope). 

As per claim 21, Shim and Nam et al. teach the method for compensating the display device according to claim 20, wherein the determining the second threshold voltage of the driving transistor according to the first threshold voltage, the difference between the second mobility and the first mobility, and the pre-acquired compensation factor comprises: determining the second threshold voltage of the driving transistor according to the following formula: the second threshold voltage=the first threshold voltage + a*(the second mobility-the first mobility), wherein, a is the compensation factor (Nam, Fig. 15, the second threshold voltage is implicit based on the change in threshold voltage calculated using the compensation factor/slope). 

As per claim 23, it is a device comprising similar limitations to those in claim 16 and it is therefore rejected for similar reasons.

As per claim 25, it is a device comprising similar limitations to those in claim 18 and it is therefore rejected for similar reasons.

As per claim 26, it is a device comprising similar limitations to those in claim 19 and it is therefore rejected for similar reasons.

As per claim 27, it is a device comprising similar limitations to those in claim 20 and it is therefore rejected for similar reasons.

As per claim 28, it is a device comprising similar limitations to those in claim 21 and it is therefore rejected for similar reasons.

As per claim 30, Shim and Nam et al. teach a display apparatus, comprising the device for compensating the display device according to claim 23 (Shim, Fig. 1). 

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0123953 to Shim et al.; in view of US 2015/0154908 to Nam et al.; further in view of CN106782333A to Chen et al., for which US 2020/0082767 will be used as an equivalent translation.

As per claim 17, Shim and Nam et al. teach the method for compensating the display device according to claim 16, wherein the acquiring the second mobility of the driving transistor according to the electrical signal on the sensing line comprises: inputting an adjustment voltage to a data line of the pixel driving circuit, wherein the adjustment voltage is compensated for the threshold voltage (Shim, paragraph 44, “The embodiment of the invention applies the data voltage Vdata, in which a threshold voltage Vth of the driving TFT DT is compensated”), the reference voltage is a fixed value (Shim, paragraph 44, Vdata is fixed at least during the sensing period); and calculating the second mobility according to the electrical signal on the sensing line of the pixel driving circuit.
Shim and Nam et al. do not explicitly teach wherein the adjustment voltage is a sum of a reference voltage and the first threshold voltage of the driving transistor.
Chen et al. teach wherein the adjustment voltage is a sum of a reference voltage and the first threshold voltage of the driving transistor (paragraph 85, V2 = V3 + Vth).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Shim and Nam et al., so that the adjustment voltage is a sum of a reference voltage and the first threshold voltage of the driving transistor, such as taught by Chen et al., for the purpose of generating a sensing signal independent from the threshold voltage of the transistor.

As per claim 24, it comprises similar limitations to those in claim 17 and it is therefore rejected for similar reasons.

Claim 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0123953 to Shim et al.; in view of US 2015/0154908 to Nam et al.; further in view of US 2007/0164959 to Childs.

As per claim 22, Shim and Nam teach the method for compensating the display device according to claim 16, wherein the external compensation value is determined according to a second threshold voltage and a second mobility of a driving transistor in a pixel unit of a (n-1)th row, the external compensation value=the second threshold voltage-the first threshold voltage=a*(the second mobility-the first mobility)=a*(K'(n-1)-K(n-1))=a*.DELTA.K(n-1), wherein, .DELTA.K (n-1) is a difference between the second mobility K'(n-1) and the first mobility K(n-1) of the driving transistor in the pixel unit of the (n-1)th row, n is an integer larger than 1 (Nam, Fig. 15), a is the compensation factor (Nam, Fig. 15, slope); the superimposed display data signal is an adjustment voltage on a data line of a pixel driving circuit in a pixel unit of an nth row (Nam, Fig. 10, offset value).
Shim and Nam do not teach wherein the superimposing the external compensation value and the original display data signal comprises: determining the adjustment voltage on the data line of the pixel driving circuit in the pixel unit of the nth row according to the following formula: the adjustment voltage=a reference voltage+the first threshold voltage+the external compensation value, wherein, the reference voltage is a fixed value.
Childs teaches wherein the superimposing the external compensation value and the original display data signal comprises: determining the adjustment voltage on the data line of the pixel driving circuit in the pixel unit of the nth row according to the following formula: the adjustment voltage=a reference voltage+the first threshold voltage+the external compensation value, wherein, the reference voltage is a fixed value (notice that the claimed equation:  the adjustment voltage=a reference voltage+the first threshold voltage+the external compensation value seems equivalent to: the adjustment voltage=a reference voltage + the second/current threshold voltage, Fig. 5, paragraph 62 of Childs discloses adding the threshold voltage as an offset to the data signal, in other words: the adjustment voltage = a reference voltage + the second/current threshold voltage, with a reference voltage of 0 volts). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Shim and Nam, so that the superimposing the external compensation value and the original display data signal comprises: determining the adjustment voltage on the data line of the pixel driving circuit in the pixel unit of the nth row according to the following formula: the adjustment voltage=a reference voltage+the first threshold voltage+the external compensation value, wherein, the reference voltage is a fixed value. Such as taught by Childs, for the purpose of compensating for threshold voltage variations.

As per claim 29, it comprises similar limitations to those in claim 22 and it is therefore rejected for similar reasons.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0123953 to Shim et al.; in view of US 2015/0154908 to Nam et al.; further in view of US 2011/0096105 to Park et al.

claim 31, Shim and Nam et al. teach a method for compensating the display device according to claim 16 (Shim, Fig. 3)
Shin and Nam et al. do not explicitly disclose a device for compensating the display device, comprising: a memory, a processor, and a computer program stored in the memory and executed by the processor, the processor is configured to execute the computer program to perform.
Park et al. teach a device for compensating the display device, comprising: a memory, a processor, and a computer program stored in the memory and executed by the processor, the processor is configured to execute the computer program (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Shin and Nam et al., by adding a device for compensating the display device, comprising: a memory, a processor, and a computer program stored in the memory and executed by the processor, the processor is configured to execute the computer program, such as taught by Park et al., for the purpose of improving portability.

As per claim 32, Shim and Nam et al. teach the method for compensating the display device according to claim 16 (Shim, Fig. 3).
Shin and Nam et al. do not explicitly disclose a computer readable medium on which a computer program is stored, the computer program is executed by a processor.
Park et al. teach a computer readable medium on which a computer program is stored, the computer program is executed by a processor (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Shin and Nam et al., by adding a computer readable medium on which a computer program is stored, the computer program is executed by a processor, such as taught by Park et al., for the purpose of improving portability.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694